The relator, a trust company with the powers which its name implies, was organized on the 6th of June, 1901, and began to do business on the 24th of that month. Its capital was $300,000, its surplus, paid in with the capital, was $60,000, and it had no undivided profits when the question presented by this appeal arose. On the 30th of *Page 53 
August, 1901, the comptroller imposed a tax of $3,600 upon its capital and surplus amounting to $360,000, which he declared was "for tax on franchise or business based on capital stock, surplus and undivided profits, per chap. 132, Laws 1901, as amended by chap. 535, Laws 1901, for year ending June 30th, 1901." The relator, after paying the tax under protest, applied to the comptroller for a revision and readjustment, but the application was denied. A writ of certiorari, issued for a review of such determination, resulted in an order of the Appellate Division confirming it in all respects. From that order the relator appealed to this court.
The statute under which the comptroller proceeded provides that "Every trust company incorporated, organized or formed under, by or pursuant to a law of this state, * * * shall pay to the state annually for the privilege of exercising its corporate franchise or carrying on its business in such corporate or organized capacity, an annual tax which shall be equal to one per centum on the amount of its capital stock, surplus, and undivided profits. * * *" (Tax Law, § 187a, L. 1901, chaps. 132 and 535.)
Every company liable to pay a tax under this section is required to make a written report to the comptroller on or before August first in each year, "of its condition at the close of business on June thirtieth preceding, separately stating the amount of its capital stock, the amount of its surplus, and the amount of its undivided profits, and containing such other data, information or matter as the comptroller may require." Upon the basis of this report, or if no report is made, or the one made is unsatisfactory, upon the facts discovered by the comptroller through an examination which the statute authorizes, it his duty to "order and state an account for the tax due the state," and to notify the corporation interested, which is required to pay the tax thus fixed on or before the first of September in each year, with a penalty of five per cent for non-payment within thirty days after it becomes due and one per cent for each month thereafter.
At any time within one year after notice of the imposition *Page 54 
of the tax, the comptroller may revise his action, correct any error, and, if the tax has been paid, make the proper adjustment. The action of the comptroller may be reviewed by certiorari, provided the amount of the tax is first deposited with the treasurer of the state. (Id. §§ 195-197.)
The relator claims, among other things, that as it had carried on business but six days before the fiscal year expired, the tax should be apportioned according to the period during which it exercised its corporate franchise. The comptroller claims that a fraction of the year cannot be considered in imposing the tax, and that the exercise by the relator of its corporate franchise for any part of the year subjects it to a tax the same in amount as if it had been engaged in business during the entire year.
The tax under consideration is not imposed upon property, but upon a privilege. It is not imposed upon the privilege of becoming a corporation, for that would be an organization tax, payable but once for the entire period of corporate existence. It is imposed "for the privilege of exercising" the corporate franchise, and is measured by the value of the investment made and used in carrying on the corporate business. It is an "annual" tax, imposed "annually," as the statute expressly provides, for the privilege of exercising, not of possessing, a corporate franchise. This privilege was used by the relator for only six days during the fiscal year in question. It could not exercise its franchise for the entire year, because the state did not bring it into existence until the year had nearly expired. The consideration for the tax is the privilege of carrying on business, yet the relator, according to the requirement of the comptroller, was compelled to pay for a privilege that it did not have and could not exercise during the greater part of the period for which the tax was laid. It used the privilege for only six days, but it is taxed for using it 365 days, during 359 of which it did no business and enjoyed no privilege. An annual tax is a tax reckoned by the year the same as annual rent or annual interest. An "annual" tax imposed "annually," means a tax that is imposed once a year, *Page 55 
computed by the year. If a trust company does not commence business until six days before the fiscal year ends, or if it ceases to do business six days after the year begins, the tax for doing business by the year requires apportionment. While the legislature did not so provide in express terms, it is a fair and reasonable implication from the words used that such was its intention. When by section 182 of the Tax Law it imposed an annual tax payable annually upon every corporation of a certain class, to be computed upon the basis of the amount of its capital stock "employed within the state" during the year, it did not say expressly that the assessment should be determined by theaverage amount of capital so employed, but we held that this was what was necessarily meant. (People ex rel. Brooklyn RapidTransit Co. v. Morgan, 57 App. Div. 335; 168 N.Y. 672.) Adopting the opinion below, we said: "This is not a tax upon property, but a tax upon the business done. It is an annual tax to be measured by an annual business done, or, in other words, by the appraised value of capital employed during an entire year. The capital must have been employed or else there is no tax. It must have been employed within the state. All the data going to fix the amount of the tax must be past transactions. Time of employment and amount employed are essential data to fix the amount of an annual tax upon a business with any degree of fairness, * * *."
Section 187a does not fix the date when the capital stock, surplus and undivided profits shall be taken, although they are variable quantities of which an average can be made for the year the same as an average of the capital stock employed by the year was used in the case of the Brooklyn Rapid Transit Company and with as much reason. In pronouncing judgment in that case we relied in part upon People ex rel. Tiffany  Co. v. Campbell
(144 N.Y. 166) and People ex rel. New England Loan  Trust Co. v. Roberts (25 App. Div. 16; 156 N.Y. 688), and we distinguished People v. Spring Valley Hydraulic Gold Co. (92 N.Y. 383), the main reliance of the learned attorney-general in the case in hand. In the latter *Page 56 
case, as an examination of the record shows, the question of apportionment was raised neither by the pleadings not at the trial, but was suggested for the first time in this court which did not consider it and could not consider it because it was raised by no exception. That appeal was heard upon the judgment roll only, none of the evidence having been returned. The only exceptions were to the conclusions of law as found by the trial judge and they did not suggest the question. Moreover, the statute in that case differed in many important particulars from the one now before us, although the words "annual" and "annually" appeared therein. The question there was not as to the amount of the tax, but as to the constitutionality of the act and whether the company was liable for any tax whatever. Here the question of apportionment was distinctly raised in the petition for the writ as well as, but less distinctly, before the comptroller. It is the only debatable question in the case and the only one considered by the Appellate Division. The meaning of a statute imposing a new kind of tax is seldom settled by one adjudication, but there is a gradual growth as new questions occur to counsel in its progress through the courts, and authorities under one statute frequently fail in analogy to cases under another statute relating to a similar subject, but differing in many essential respects. We do not consider the decision in the case relied upon by the respondent as controlling in this.
Statutes should receive a reasonable construction unless the language used prevents it. Here we have an act which does not expressly provide for the case before us. It imposes annually an annual tax for doing business, but does not say whether, if business is done for only part of a year, the tax shall be fixed in accordance with the time business is done, or for the entire year, including that part when not only no business was done, but there was no right to do any. It would be unreasonable to hold that a tax on doing business covers the whole year, when business was done for only six days. A tax is presumed to be laid by the state in return for some proportionate value received by the taxpayer, and the legislature, in *Page 57 
imposing an annual tax for the privilege of doing business, intended, as we think, that it should be based upon the period that the privilege was extended and enjoyed.
We may assume that the question is not free from doubt, for we cannot unite in judgment upon it, but serious doubt in a case of taxation should be resolved in favor of the taxpayer. (Matter ofHarbeck, 161 N.Y. 211, 217; Matter of Fayerweather, 143 N.Y. 114,119; Powell v. Tuttle, 3 N.Y. 396, 401.) A statute which levies a tax is to be construed most strongly against the government and in favor of the citizen. The government takes nothing except what is given by the clear import of the words used, and a well-founded doubt as to the meaning of the act defeats the tax. (Sutherland on Statutory Construction, 458; Black's Interpretation of Laws, 326; Cooley on Taxation, 200.)
We think the construction adopted is fair to the government and just to the citizen, for it gives the former full payment for the time the franchise was exercised and takes from the latter nothing but what it impliedly agreed to pay when it accepted the franchise. We, therefore, reverse the order of the Appellate Division and the determination of the comptroller, with costs, and remit the matter to the comptroller for adjustment in accordance with the rule laid down.